UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7069


TERESA MILLER,

                    Petitioner - Appellant,

             v.

LORI NOHE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Huntington. Robert C. Chambers, District Judge. (3:16-cv-05251)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teresa Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Teresa Miller, a former state prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing her 28 U.S.C. § 2241 (2012)

petition as moot. Finding no reversible error, we affirm. *

       We review the district court’s mootness determination de novo. See Porter v.

Clarke, 852 F.3d 358, 363 (4th Cir. 2017). “Article III of the Constitution limits federal-

court jurisdiction to cases and controversies,” and “[i]f an intervening circumstance

deprives the plaintiff of a personal stake in the outcome of the lawsuit, at any point

during litigation, the action can no longer proceed and must be dismissed as moot.”

Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016) (internal quotation marks

omitted). If a habeas petitioner challenges only her sentence or the revocation of her

probation or parole, and her sentence expires while the habeas petition is pending, the

petitioner must demonstrate “some concrete and continuing injury other than the now-

ended incarceration or parole—some ‘collateral consequence’ of the conviction”—to

avoid dismissal on mootness grounds. See Spencer v. Kemna, 523 U.S. 1, 7 (1998); see

also United States v. Hardy, 545 F.3d 280, 283-85 (4th Cir. 2008) (discussing mootness

in revocation context).


       *
         Although a certificate of appealability generally is required to appeal “the final
order in a habeas corpus proceeding,” 28 U.S.C. § 2253(c)(1)(A) (2012), we conclude
that no certificate of appealability is required here because the district court’s dismissal
on mootness grounds is unrelated to the merits of the § 2241 petition. See Harbison v.
Bell, 556 U.S. 180, 183 (2009); United States v. McRae, 793 F.3d 392, 399-400 (4th Cir.
2015).


                                             2
       Here, Miller’s petition challenged her probation revocation proceedings but

specifically sought only her release from imprisonment to allow her to complete her term

of probation. The district court could no longer grant this relief after Miller was released

from prison during the pendency of her habeas proceedings. Although Miller argues that

she attempted to amend her petition to seek monetary damages, that relief is not available

by way of § 2241. Moreover, Miller was discharged from probation while her habeas

petition was pending, and she identifies no collateral consequences arising from her

revocation proceedings. See United States v. White, 620 F.3d 401, 415 n.14 (4th Cir.

2010) (recognizing our authority to “take notice of proceedings in other courts if those

proceedings have a direct relation to matters at issue”). The district court therefore

properly dismissed Miller’s petition as moot.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3